DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a data processor configured for identifying activity-related features in the data, parceling the data according to activity-related features to define a plurality of capsules, comparing the defined capsules to at least one reference capsule, and estimating a brain function based on said comparison. These limitations covers performance of the limitation in the mind but for the recitation of a generic computer component (e.g. data processor). Accordingly, these limitations falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim only recites one additional element - a data processor. The processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processor 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sitaram et al. (US 2011/0028827).
As to claim 1, Sitaram teaches a system of analyzing neurophysiological data recorded from a brain of the subject ([0025]), the system comprising a data processor ([0177]) configured for: identifying activity-related features in the data ([0037]), parceling the data according to said features to define a plurality of capsules, each representing a spatiotemporal activity region in the brain ([0096]), comparing at least some of the defined capsules to at least one reference capsule ([0142]), and estimating a brain function ([0143]).
As to claim 5, Sitaram teaches calculating a statistical score of a spatiotemporal vector using multidimensional statistical distribution describing a respective database capsule ([0022]).
As to claim 6, Sitaram teaches that each entry of the database is associated with a weight, and weighing said statistical score using said weight ([0167]).
As to claim 7, Sitaram teaches calculating a correlation between said capsule and a respective database capsule ([0142]).
As to claim 8, Sitaram teaches the comparison is executed irrespective of any inter-capsule relation ([0142]).
As to claim 9, Sitaram teaches determining inter-capsule relations among said capsules and constructing a capsule network pattern, wherein said database comprises database capsule network patterns and the comparison comprises comparing the constructed pattern to said database pattern ([0042], [0142)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sitaram et al. (US 2011/0028827) in view of Shahaf et al. (US 2012/0296569).
As to claim 2, Sitaram does not teach the application of local therapy to the brain responsively to the estimated brain function. Shahaf teaches a controller connectable to a brain stimulus system ([0060]) and configured for controlling said brain stimulation system to apply local stimulation to the brain responsively to the estimated brain function ([0254], [0260]). It would have been obvious to modify Sitaram with Shahaf to allow for treatment of the diagnosed brain function.
As to claims 3 and 4, Shahaf further teaches various ways to control the stimulation ([0254-0260]).
As to claims 10 and 13, Sitaram does not necessarily teach that the reference capsule comprises an annotated database capsule. Shahaf teaches that the reference data can be provided as at least one previously annotated BNA pattern ([0019]). It would have been obvious to modify Sitaram with Shahaf to allow for the use of annotated data, so that specific data entries can be associated with additional information.
As to claim 12, Shahaf teaches constructing a brain network activity pattern having a plurality of nodes, each representing a feature of said activity related features ([0163]), assigning a connectivity weight to each pair of nodes ([0179]), comparing the constructed BNA to at least one reference BNA pattern ([0038]), wherein said estimation of said brain function of the subject is also based on said comparison to said reference BNA ([0038]). It would have been obvious to modify Sitaram with Shahaf to utilize a known mechanism for identifying brain pathology.
As to claims 11, 14, 15, Shahaf teaches that the data can be acquired from the subject at a different time, or from a different subject ([0153]). It would have been obvious to modify Sitaram with Shahaf to allow for comparison of data between the same subject or to other users, to determine the trajectory of the patient’s wellness or to compare against another user.
As to claim 16, Shahaf teaches applying a feature selection procedure to at least one sub-set of capsules ([0146-0148]). It would have been obvious to modify Sitaram with Shahaf to allow identification of specific features of the data to be compared for analysis.
As to claims 17-20, Shahaf allows for the identification of various states of various functionality ([0207]). It would have been obvious to modify Sitaram with Shahaf to allow for detection of specific brain conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	3/29/22